Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are currently under review.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim objections
Claims 5-6 are objected to because of the following informalities: spelling error.  Appropriate correction is required. The Office believes the Applicant meant orthogonal instead of orthographic
Claim 5, line 2: “an orthogonal projection of the light transparent portion”
Claim 6, line 5: “an orthogonal projection of each of the plurality of”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1-2, 8, 10, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Yuki et al. (Pub. No.: US 2012/0287085 A1) hereinafter referred to as Yuki in view of Lahti (Pub. No.: US 2016/0217751 A1) and in view of Cui et al. (Pub. No.: US 2014/0264034 A1) hereinafter referred to as Cui.
With respect to Claim 1, Yuki teaches a display screen assembly (fig. 1: liquid crystal display device; ¶76), comprising: a display screen (fig. 1, item 20: liquid crystal panel; ¶76), comprising a display region (fig. 1, item 21; ¶79) for displaying images and a non-display region (fig. 1, area surrounding region 21) surrounding the display region; a light conducting member (fig. 9A, item 314: light guide plate = light conducting member or fig. 9D, item 313 diffusion sheet; ¶100-101) facing the display region (fig. 2C, item 30 is the backlight which is also represented by item 30a in fig. 9A which comprises item 314 and faces the display region); at least one first light source (fig. 9A, item 302 or fig. 9C, item 302 or fig. 9D, item 302; ¶99) facing at least one surface of the light conducting member, wherein the at least one first light source is configured to emit a detection signal to the light conducting member (¶78; ¶82; ¶106; see fig. 11, from item 30/30a thru the light guide to the detection target object TG), and the light conducting member is configured to diffuse (fig. 9A, item 313: diffusion sheet; ¶100, the diffusion is thru the diffusion sheet 313 that is coupled with the light guide plate or fig. 9D, item 313) the detection signal to allow the detection signal to pass through the display region, to interact with a detection object to form a target signal (fig. 11; ¶106-target signal = reflected light); a plurality of second light sources (fig. 9A, item 301 or fig. 9C, item 301 or fig. 9D, item 301; ¶99) configured to provide backlight for the display screen assembly (¶78); a receiving element (fig. 2C, item 215: optical sensor = receiving element; ¶81) disposed in the display region and configured to receive the target signal (¶104); and a display control unit (fig. 1, item 10; ¶76) electrically coupled with the at least one first light source and the receiving element. 
wherein the display control unit is configured to detect a distance between the display region and the detection object according to one of an intensity of the target signal and a difference between a transmission time of the detection signal and a reception time of the target signal.
Lahti teaches a display screen assembly (fig. 2, item 10: apparatus; ¶31), comprising: a display screen (fig. 2, item 6: display panel; ¶31); a light conducting member (fig. 11, item 26; ¶47) facing the display screen (¶42); at least one first light source (fig. 11, item 27) facing at least one surface of the light conducting member (¶46), wherein the at least one first light source is configured to emit a detection signal to the light conducting member (¶47), and the light conducting member is configured to allow the detection signal to pass through the display screen, to interact with a detection object to form a target signal (fig. 2, item 22 detection object, item 21: target signal: ; ¶20; ¶31); a plurality of second light sources (fig. 11, item 29; ¶44) configured to provide backlight for the display screen assembly (¶49); a receiving element (fig. 2, item 20; ¶37) configured to receive the target signal; and detection circuitry (fig. 2, item 23; ¶38) coupled with the at least one first light source and the receiving element, wherein the detection circuitry is configured to detect a distance between the display region and the detection object according to one of an intensity of the target signal and a difference between a transmission time of the detection signal and a reception time of the target signal (¶40).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the display screen assembly of Yuki, such that the display control unit of Yuki performs the functions of the detection circuitry of Lahti, to result in the display control circuit configured to detect a distance between the display region and the detection object according to one of an intensity of the target signal and a difference between a transmission time of the detection signal and a reception time of the target signal, as taught by Lahti so as to detect an object in from of but not touching the front face of a display panel (¶5). 
processor.
Cui teaches a display screen assembly (figs. 11A and 11B, item 40; display device; ¶91), comprising: a display screen (fig. 11A, item 30; ¶91; ¶98, “touch-sensitive screen integrated with the display array”), comprising a display region (fig. 11A, item 30); a light conducting member (fig. 9, item 310; ¶79); at least one first light source (fig. 9, item 130; ¶46); a plurality of second light sources (fig. 9, item 340; ¶54); and a processor (fig. 11B, item 21).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the display screen assembly of Yuki and Lahti, such that the display control unit is a processor, as taught by Cui, so as to analyze signals measured by the plurality of IR sensors to identify a location of an object within the area overlying the first surface of the light guiding layer (¶11).
With respect to Claim 2, claim 1 is incorporated, Yuki teaches further comprising a first flexible circuit board (fig. 9C, item 331; ¶101), wherein the first flexible circuit board faces at least one surface of the light conducting member (fig. 9C, item 331 faces a side surface of item 314), and the at least one first light source (fig. 9C, item 301) and the plurality of second light sources (fig. 9C, item 302) are spaced apart on the first flexible circuit board and electrically coupled with the first flexible circuit board.
With respect to Claim 8, claim 2 is incorporated, Yuki teaches wherein the light conducting member (fig. 9C, item 314) comprises a first surface (fig. 9C, surface of item 314 facing item 313), a second surface (fig. 9C, surface of item 314 facing item 332) opposite to the first surface, and a side surface (fig. 9C, surface of item 314 facing items 301 and 302) connected between the first surface and the second surface, the first surface facing the display region (figs. 2C and 9C), the side surface facing the first flexible circuit board (fig. 9C); and the at least one first light source (fig. 9C, item 301) and the plurality of second light sources (fig. 9C, item 302) are located on a side of the first flexible circuit board close to the light conducting member (fig. 9C).
With respect to Claim 10, claim 1 is incorporated, Yuki teaches further comprising a second flexible circuit board (fig. 9B, item 322; ¶100) and a third flexible circuit board (fig. 9B, item 316; ¶100), wherein the second flexible circuit board faces at least one surface of the light conducting member (fig. 9B, item 322 faces a side surface of item 321; ¶100); the at least one first light source (fig. 9B, item 302) comprises a plurality of first light sources, which are located on the second flexible circuit board (fig. 9B, item 322; ¶100) and electrically coupled with the second flexible circuit board (fig. 9B); the third circuit board (fig. 9B, item 316; ¶100) is located to a side of the second flexible circuit board away from the light conducting member (fig. 9A, item 316 is away from the light conducting member 321 because item 315 is intermediate), and the plurality of the second light sources (fig. 9B, item 301) are located on the third circuit board and electrically coupled with the third circuit board (fig. 9B); and each of the plurality of the second light sources faces a gap between corresponding adjacent two of the plurality of first light sources (fig. 9B, when viewed at an angle).
With respect to Claim 17, claim 1 is incorporated, Yuki teaches further comprising a light-shielding member (fig. 2C, item 216), the light-shielding member is located between the receiving element (fig. 2C, item 215) and the at least one first light source (fig. 2C, located within item 30) and faces the receiving element (fig. 2C), and the light-shielding member is configured to prevent the detection signal emitted by the at least one first light source from being directly transmitted toward the receiving element (¶81, “The light blocking layer 216 prevents light emitted from the backlight 30 from being directly incident on the optical sensor 215”).
With respect to Claim 18, claim 1 is incorporated, Yuki teaches wherein the display region comprises a plurality of pixel regions (fig. 1, corresponding to display pixel circuits; fig. 2A: pixel and the entirety corresponds to a pixel region) and a plurality of thin film transistors (fig. 3); each of the plurality of thin film transistors is located in a corresponding one of the plurality of pixel regions (fig. 2C, item 212, 213; ¶81), each of a plurality of receiving elements (fig. 2B and 2C, item 215; ¶81) is located in a corresponding one of the plurality of pixel regions; and the receiving element (fig. 2C, item 215) is adjacent to the thin film transistor (fig. 2C, item 213 and 212) that is in the same pixel region as the receiving element (fig. 2C).

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Yuki, Lahti, and Cui as applied to claim 1 above, and further in view of Ma et al. (Pub. No. US 2021/0223630 A1) hereinafter referred to as Ma.
With respect to Claim 2, claim 1 is incorporated, Yuki teaches further comprising a first circuit board (fig. 9D, item 341; ¶101), wherein the first circuit board faces at least one surface of the light conducting member (fig. 9D, item 341 faces a surface of item 313), and the at least one first light source (fig. 9D, item 301) and the plurality of second light sources (fig. 9D, item 302) are spaced apart on the first circuit board and electrically coupled with the first circuit board.
Yuki, Lahti, and Cui combined not mention that the first circuit board is a first flexible circuit board.
Ma teaches a display screen assembly (fig. 5: LED display device; ¶74), comprising: a display screen (fig. 5, top of item 9: display screen), comprising a display region (fig. 5, top of item 9: display screen) for displaying images; a light conducting member (fig. 5, item 1: backlight comprises a light conducting member, either a diffuser or a light guide or a waveguide, depending on edge lit, direct lit, or full array) facing the display region (fig. 5); a first flexible circuit board (figs. 2 and 4, item 11; ¶61, “The backlight substrate 11 can be selected from a flexible circuit board or a printed circuit board depending on types of display”) such that a plurality of light sources are located on a side of the first flexible circuit (¶60, “a light emitting diode (LED) backlight device 1 includes a backlight substrate 11, metal traces 12, a reflective material layer 13, a plurality of LED chips 14 and pads 15”).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combined display screen assembly of Yuki, Lahti, and Cui, such that the first circuit board is a first flexible circuit board, as taught by Ma so as to provide different types of implementations/display (¶61).
With respect to Claim 3, claim 2 is incorporated, Yuki teaches wherein the light conducting member (fig. 9D, item 313; ¶101) comprises a first surface (facing towards 312 of fig. 9D and the display region of fig. 2C) and a second surface (facing towards 341 of fig. 9D) opposite to the first surface, the first surface facing the display region (facing towards 312 of fig. 9D and the display region of fig. 2C), and the second surface facing the first circuit board (fig. 9D, item 341); and the at least one first light source (fig. 9D, item 302) and the plurality of second light sources (fig. 9D, item 301) are located on a side of the first circuit board close to the light conducting member.
Yuki, Lahti, and Cui combined not mention that the first circuit board is a first flexible circuit board.
Ma teaches a display screen assembly (fig. 5: LED display device; ¶74), comprising: a display screen (fig. 5, top of item 9: display screen), comprising a display region (fig. 5, top of item 9: display screen) for displaying images; a light conducting member (fig. 5, item 1: backlight comprises a light conducting member, either a diffuser or a light guide or a waveguide, depending on edge lit, direct lit, or full array) facing the display region (fig. 5); a first flexible circuit board (figs. 2 and 4, item 11; ¶61, “The backlight substrate 11 can be selected from a flexible circuit board or a printed circuit board depending on types of display”) such that a plurality of light sources are located on a side of the first flexible circuit board (¶60, “a light emitting diode (LED) backlight device 1 includes a backlight substrate 11, metal traces 12, a reflective material layer 13, a plurality of LED chips 14 and pads 15”).
(¶61).

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Yuki, Lahti, Cui, and Ma as applied to claim 3 above, and further in view of Kanbayashi et al. (Pub. No. US 2012/0062817 A1) hereinafter referred to as Kanbayashi.
With respect to Claim 4, claim 3 is incorporated, Yuki teaches wherein the display region  comprises a plurality of pixel regions arranged in an array (figs. 1 and 2A: pixel region is the area containing a pixel RGB and the corresponding openings 224), each of the plurality of pixel regions has a light transparent portion (figs. 2A and 2C, light transparent portion is in alignment with items 223 and 224) and a black matrix (figs. 2A & 2C, item 222; ¶81) surrounding the light transparent portion.
Yuki, Lahti, Cui, and Ma combined do not teach each of the at least one first light source faces the light transparent portion.
Kanbayashi teaches a display screen assembly (fig. 1, item 100; ¶28), comprising: a display screen (fig. 1, surface of item 100), comprising a display region (fig. 1, area having pixels; ¶27; ¶44) for displaying images; at least one first light source (fig. 2, item 12; ¶29) configured to emit a detection signal; a plurality of second light sources (fig. 2, item 11; ¶29) configured to provide backlight for the display screen assembly; wherein the display region comprises a plurality of pixel regions arranged in an array (¶31), each of the plurality of pixel regions has a light transparent portion (fig. 1, item 50a; ¶35) and a black matrix (figs. 1-2, item 50b; ¶48) surrounding the light transparent portion; and each of the at least one first light source faces the light transparent portion (fig. 1, item 12 directly faces item 50a or at a slight angle).
(¶15). 
With respect to Claim 5, claim 4 is incorporated, Yuki, Lahti, Cui, and Ma combined do not teach wherein an orthographic projection of the light transparent portion of each of the plurality of pixel regions on the first flexible circuit board covers a corresponding one of the at least one first light source.
Kanbayashi teaches a display screen assembly (fig. 1, item 100; ¶28), comprising: a display screen (fig. 1, surface of item 100), comprising a display region (fig. 1, area having pixels; ¶27; ¶44) for displaying images; at least one first light source (fig. 2, item 12; ¶29) configured to emit a detection signal; a plurality of second light sources (fig. 2, item 11; ¶29) configured to provide backlight for the display screen assembly; wherein the display region comprises a plurality of pixel regions arranged in an array (¶31), each of the plurality of pixel regions has a light transparent portion (fig. 1, item 50a; ¶35) and a black matrix (figs. 1-2, item 50b; ¶48) surrounding the light transparent portion; and each of the at least one first light source faces the light transparent portion (fig. 1, item 12 directly faces item 50a or at a slight angle); wherein an orthographic projection of the light transparent portion of each of the plurality of pixel regions on the first flexible circuit board covers a corresponding one of the at least one first light source (fig. 1, item 12 directly faces/is an orthographic projection of the light transparent portion on item 50a or at a slight angle).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combined display screen assembly of Yuki, Lahti, Cui, and Ma, wherein an orthographic projection of the light transparent portion of each of the plurality of pixel (¶15). 
With respect to Claim 6, claim 5 is incorporated, Yuki teaches wherein the receiving element  comprises a plurality of receiving elements (figs. 2B & 2C, item 215 corresponding to each color), each of the plurality of receiving elements is disposed in the light transparent portion of a corresponding one of the plurality of pixel regions (figs. 2B and 2C, items 215 and 224 are in alignment); and an orthographic projection of each of the plurality of receiving elements (figs. 2B and 2C, items 215) on the first flexible circuit board is spaced apart from a corresponding one of the at least one first light source (fig. 2C, spaced apart by items 201 and 219, fig. 9D shows item 30).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Yuki, Lahti, Cui, and Ma as applied to claim 3 above, and further in view of Atkinson et al. (Pub. No. US 2019/0219514 A1) hereinafter referred to as Atkinson and Kim (Pub. No.: US 2015/0220212 A1).
With respect to Claim 7, claim 3 is incorporated, Yuki teaches the light conducting member comprises a diffusion film (fig. 9D, item 313; ¶100).
Yuki, Lahti, Cui, and Ma combined do not teach wherein each of the at least one first light source is a mini LED or a micro LED for emitting infrared lights; each of the plurality of second light sources is a mini LED or a micro LED for emitting visible lights.
Atkinson teaches a display screen assembly (fig. 28, item 870), comprising: a display screen, comprising a display region for displaying images (¶155, “an embodiment 870 is shown where a shutter 873 display effect is used, both to display the image and to function as the shutter for the photo sensitive layer 872”); a backlight (fig. 28, item back light) comprising at least one first light source and a plurality of second light sources (¶155, “the backlight could be modulated (or strobed) from two light sources, e.g. one emitting in the visible wavelength range for viewing the emissive display and one emitting at a wavelength range outside of the visible range (e.g. in the IR or UV) for detection purposes with a corresponding wavelength-tuned detector”); wherein each of the at least one first light source is a mini LED or a micro LED for emitting infrared lights; each of the plurality of second light sources is a mini LED or a micro LED for emitting visible lights (¶159, “a scanning front or backlight can be used. These systems and methods can be applied to not only bi-stable displays, such as electrophoretic and CTLC displays, but also to non bi-stable displays, such as LCD, OLED, QD or micro LED”).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combined display screen assembly of Yuki, Lahti, Cui, and Ma, wherein each of the at least one first light source is a mini LED or a micro LED for emitting infrared lights; each of the plurality of second light sources is a mini LED or a micro LED for emitting visible lights, as taught by Atkinson so as to provide design alternatives.
Yuki, Lahti, Cui, Ma, and Atkinson combined do not teach the light conducting member comprises a diffusion film and a brightness enhancement film stacked with the diffusion film, the diffusion film is configured to change a transmission angle of optical signals which are transmitted into the diffusion film.
Kim teaches a display screen assembly (fig. 14: display device), comprising: a display screen (top part of item PL3 of fig. 14), comprising a display region for displaying images (¶137, a display device displays images); a light conducting member (figs. 6 and 14, item LM) facing the display region; at least one first light source (fig. 6, item ILE; ¶105) facing at least one surface of the light conducting member, wherein the at least one first light source is configured to emit a detection signal to the light conducting member (¶60); a plurality of second light sources (fig. 6, item VLE; ¶105) configured to provide backlight for the display screen assembly (¶60); wherein the light conducting member comprises a diffusion film (fig. 6, item DFL) and a brightness enhancement film (fig. 6, item PL) stacked with the diffusion film, the (¶108).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combined display screen assembly of Yuki, Lahti, Cui, Ma, and Atkinson, wherein the light conducting member comprises a diffusion film and a brightness enhancement film stacked with the diffusion film, the diffusion film is configured to change a transmission angle of optical signals which are transmitted into the diffusion film, as taught by Kim so as to provide a device capable of increasing a light sensing sensitivity (¶2).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Yuki, Lahti, and Cui as applied to claim 8 above, and further in view of Yamane et al. (Pub. No.: US 2012/0320624 A1) hereinafter referred to as Yamane.
With respect to Claim 9, claim 8 is incorporated, Yuki teaches wherein the light conducting member (fig. 9C, item 314) is a light guide plate (¶100). 
Yuki, Lahti, and Cui combined do not teach the side surface defines a plurality of grooves, each of the at least one first light source is located in a corresponding one of the plurality of grooves, and each of the plurality of grooves has an arc inner wall.
Yamane teaches a display screen assembly (fig. 1: liquid crystal display device; ¶35), comprising: a display screen (fig. 1,area above the liquid crystal panel; ¶36), comprising a display region (fig. 1, area displaying pixels; ¶36) for displaying images; and a light conducting member, the light conducting member is a light guide plate (¶37), the side surface defines a plurality of grooves (fig. 2A, item 34; ¶43), each of the at least one first light source is located in a corresponding one of the plurality of grooves (¶43), and each of the plurality of grooves has an arc inner wall (fig. 4, item 38: concave curved surface = arc inner wall; ¶54).
(¶54).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Yuki, Lahti, and Cui as applied to claim 1 above, and further in view of Honsono (Pub. No.: US 2009/0027358 A1).
With respect to Claim 12, claim 1 is incorporated, Yuki, Lahti, and Cui combined do not teach the display screen assembly further comprises a filter cover, wherein the filter cover is disposed on the plurality of second light sources and configured to filter out the detection signal in signals emitted by the plurality of second light sources. 
Honsono teaches a display screen assembly (fig. 1: input display apparatus; ¶19) comprising: a display screen (fig. 1, top of item 10 where input is received and images are displayed); a light conducting member (fig. 1, item 60; ¶20); at least a first light source (fig. 1, infrared light from item 70) facing at least one surface of the light conducting member, wherein the at least one first light source is configured to emit a detection signal (¶28; ¶31); a plurality of second light sources (fig. 1, white LED light from item 70); the display screen assembly further comprises a filter cover (fig. 1, items 21, 22, and 23), wherein the filter cover is disposed on the plurality of second light sources and configured to filter out the detection signal in signals emitted by the plurality of second light sources (¶22-23). 
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combined display screen assembly of Yuki, Lahti, and Cui, such that the display screen assembly further comprises a filter cover, wherein the filter cover is disposed on (¶44).

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Yuki, Lahti, Cui, and Ma as applied to claim 3 above, and further in view of Honsono.
With respect to Claim 13, claim 3 is incorporated, Yuki, Lahti, Cui, and Ma combined do not explicitly teach further comprising a first control circuit and a second control circuit, wherein the first control circuit is electrically coupled with the at least one first light source and the receiving element and is configured to control the at least one first light source to emit the detection signal and to control the receiving element to receive the target signal; and the second control circuit is electrically coupled with the plurality of second light sources and is configured to control the plurality of second light sources to turn on or turn off the display screen.
Honsono teaches a display screen assembly (fig. 1: input display apparatus; ¶19) comprising: a display screen (fig. 1, top of item 10 where input is received and images are displayed); a light conducting member (fig. 1, item 60; ¶20); at least a first light source (fig. 1, infrared light from item 70; fig. 2, item 72) facing at least one surface of the light conducting member, wherein the at least one first light source is configured to emit a detection signal (¶28; ¶31); a plurality of second light sources (fig. 1, white LED light from item 70; fig. 2, item 71); the display screen assembly further comprises a filter cover (fig. 1, items 21, 22, and 23), wherein the filter cover is disposed on the plurality of second light sources and configured to filter out the detection signal in signals emitted by the plurality of second light sources (¶22-23); further comprising a first control circuit (fig. 1, item 200) and a second control circuit (fig. 1, item 110, wherein the first control circuit is electrically coupled with the at least one first light source (figs. 1-2, item 72; thru the backlight control unit) and the receiving element (thru the input detecting unit) and is configured to control the at least one first light source to emit the detection signal (¶29, “controls … the Ir-LED 72 to be ON/OFF in accordance with an instruction from the control unit 200”) and to control the receiving element (fig. 2, item 45)  to receive the target signal (¶31; ¶42; ¶49); and the second control circuit (fig. 1, item 110) is electrically coupled with the plurality of second light sources (fig. 2, item 71) and is configured to control the plurality of second light sources to turn on or turn off the display screen (¶29, “The backlight control unit 110 controls each of the white LED 71 to be ON/OFF).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combined display screen assembly of Yuki, Lahti, Cui, and Ma, further comprising a first control circuit and a second control circuit, wherein the first control circuit is electrically coupled with the at least one first light source and the receiving element and is configured to control the at least one first light source to emit the detection signal and to control the receiving element to receive the target signal; and the second control circuit is electrically coupled with the plurality of second light sources and is configured to control the plurality of second light sources to turn on or turn off the display screen, as taught by Honsono so as to provide an input display apparatus and input display panel, capable of stably executing input detection, irrespective of the illumination of the environment light, change of the images or brightness of the images (¶9).
With respect to Claim 14, claim 13 is incorporated, Yuki does not teach wherein the at least one first light source is configured to transmit a first electrical signal to the display control circuit upon transmission of the detection signal, the display control circuit is configured to receive the first electrical signal and obtain a first time point at which the first electrical signal is received; the receiving element is configured to transmit a second electrical signal to the display control circuit upon reception of the target signal, the display control circuit is configured to receive the second electrical signal and obtain a second time point at which the second electrical signal is received; and the display  is configured to obtain a distance between the detection object and the display region according to a difference between the first time point and the second time point.
Lahti teaches Lahti teaches a display screen assembly (fig. 2, item 10: apparatus; ¶31), comprising: a display screen (fig. 2, item 6: display panel; ¶31); a light conducting member (fig. 11, item 26; ¶47) facing the display screen (¶42); at least one first light source (fig. 11, item 27) facing at least one surface of the light conducting member (¶46), wherein the at least one first light source is configured to emit a detection signal to the light conducting member (¶47), and the light conducting member is configured to allow the detection signal to pass through the display screen, to interact with a detection object to form a target signal (fig. 2, item 22 detection object, item 21: target signal: ; ¶20; ¶31); a plurality of second light sources (fig. 11, item 29; ¶44) configured to provide backlight for the display screen assembly (¶49); a receiving element (fig. 2, item 20; ¶37) configured to receive the target signal; and detection circuitry (fig. 2, item 23; ¶38) coupled with the at least one first light source and the receiving element, wherein the detection circuitry is configured to detect a distance between the display region and the detection object according to one of an intensity of the target signal and a difference between a transmission time of the detection signal and a reception time of the target signal (¶40); wherein the at least one first light source (fig. 11, item 27) is configured to transmit a first electrical signal (¶40 – time of flight calculations) to the detection circuitry upon transmission of the detection signal, the detection circuitry is configured to receive the first electrical signal and obtain a first time point at which the first electrical signal is received (¶40 – time of flight calculations); the receiving element (fig. 2, item 20) is configured to transmit a second electrical signal to the detection circuitry upon reception of the target signal (fig. 2, item 21; target signal; ¶38-39), the detection circuitry is configured to receive the second electrical signal and obtain a second time point at which the second electrical signal is received (¶40 – time of flight calculations); and the detection circuitry is (¶40).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the combined display screen assembly of Yuki, Lahti, Cui, Ma, and Honsono, such that the functions of the detection circuitry of Lathi are incorporated in the display control circuit of Yuki, wherein the at least one first light source is configured to transmit a first electrical signal to the display control circuit upon transmission of the detection signal, the display control circuit is configured to receive the first electrical signal and obtain a first time point at which the first electrical signal is received; the receiving element is configured to transmit a second electrical signal to the display control circuit upon reception of the target signal, the display control circuit is configured to receive the second electrical signal and obtain a second time point at which the second electrical signal is received; and the display control circuit is configured to obtain a distance between the detection object and the display region according to a difference between the first time point and the second time point, as taught by Lahti so as to detect an object in from of but not touching the front face of a display panel (¶5).
Yuki and Lahti combined do not teach the detection circuitry is a processor, the processor to control the second control circuit to turn on or turn off the plurality of second light sources.
Cui teaches a display screen assembly (figs. 11A and 11B, item 40; display device; ¶91), comprising: a display screen (fig. 11A, item 30; ¶91; ¶98, “touch-sensitive screen integrated with the display array”), comprising a display region (fig. 11A, item 30); a light conducting member (fig. 9, item 310; ¶79); at least one first light source (fig. 9, item 130; ¶46); a plurality of second light sources (fig. 9, item 340; ¶54); and a processor (fig. 11B, item 21); the processor to control the second control circuit to turn on or turn off the plurality of second light sources (¶42; ¶94, “the processor 21 can include a microcontroller, CPU, or logic unit to control operation of the display device 40”).
(¶11).
With respect to Claim 15, claim 13 is incorporated, Yuki does not teach wherein the receiving element is configured to transmit a third electrical signal to the processor upon reception of the target signal, wherein the third electrical signal has an intensity corresponding to that of the target signal; and the processor is configured to obtain a distance between the detection object and the display region according to the intensity of the third electrical signal received, to control the second control circuit to turn on or turn off the plurality of second light sources.
Lahti teaches Lahti teaches a display screen assembly (fig. 2, item 10: apparatus; ¶31), comprising: a display screen (fig. 2, item 6: display panel; ¶31); a light conducting member (fig. 11, item 26; ¶47) facing the display screen (¶42); at least one first light source (fig. 11, item 27) facing at least one surface of the light conducting member (¶46), wherein the at least one first light source is configured to emit a detection signal to the light conducting member (¶47), and the light conducting member is configured to allow the detection signal to pass through the display screen, to interact with a detection object to form a target signal (fig. 2, item 22 detection object, item 21: target signal: ; ¶20; ¶31); a plurality of second light sources (fig. 11, item 29; ¶44) configured to provide backlight for the display screen assembly (¶49); a receiving element (fig. 2, item 20; ¶37) configured to receive the target signal; and detection circuitry (fig. 2, item 23; ¶38) coupled with the at least one first light source and the receiving element, wherein the detection circuitry is configured to detect a distance between the display region and the detection object according to one of an intensity of the target signal and a (¶40); wherein the at least one first light source (fig. 11, item 27) is configured to transmit a first electrical signal (¶40 – time of flight calculations) to the detection circuitry upon transmission of the detection signal, the detection circuitry is configured to receive the first electrical signal and obtain a first time point at which the first electrical signal is received (¶40 – time of flight calculations); the receiving element (fig. 2, item 20) is configured to transmit a second electrical signal to the detection circuitry upon reception of the target signal (fig. 2, item 21; target signal; ¶38-39), the detection circuitry is configured to receive the second electrical signal and obtain a second time point at which the second electrical signal is received (¶40 – time of flight calculations); and the detection circuitry is configured to obtain a distance between the detection object and the display region according to a difference between the first time point and the second time point (¶40); wherein the receiving element (fig. 2, item 20; ¶37) is configured to transmit a third electrical signal (another touch detection signal) to the detection circuitry upon reception of the target signal (¶40 – time of flight calculations), wherein the third electrical signal has an intensity corresponding to that of the target signal (¶40 – time of flight calculations); and the detection circuitry is configured to obtain a distance between the detection object and the display region according to the intensity of the third electrical signal received (¶40 – time of flight calculations).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the combined display screen assembly of Yuki, Lahti, Cui, Ma, and Honsono, such that the functions of the detection circuitry of Lathi are incorporated in the display control circuit of Yuki, such that the functions of the detection circuitry of Lathi are incorporated in the display control circuit of Yuki, wherein the receiving element is configured to transmit a third electrical signal to the processor upon reception of the target signal, wherein the third electrical signal has an intensity corresponding to that of the target signal; and the processor is configured to obtain a distance between (¶5).
Yuki and Lahti combined do not teach the detection circuitry is a processor, the processor to control the second control circuit to turn on or turn off the plurality of second light sources.
Cui teaches a display screen assembly (figs. 11A and 11B, item 40; display device; ¶91), comprising: a display screen (fig. 11A, item 30; ¶91; ¶98, “touch-sensitive screen integrated with the display array”), comprising a display region (fig. 11A, item 30); a light conducting member (fig. 9, item 310; ¶79); at least one first light source (fig. 9, item 130; ¶46); a plurality of second light sources (fig. 9, item 340; ¶54); and a processor (fig. 11B, item 21); the processor to control the second control circuit to turn on or turn off the plurality of second light sources (¶42; ¶94, “the processor 21 can include a microcontroller, CPU, or logic unit to control operation of the display device 40”).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the display screen assembly of Yuki, Lahti, Cui, Ma, and Honsono, such that the display control unit is a processor, the processor to control the second control circuit to turn on or turn off the plurality of second light sources, as taught by Cui, so as to analyze signals measured by the plurality of IR sensors to identify a location of an object within the area overlying the first surface of the light guiding layer (¶11).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Yuki in view of Lahti and in view of Wassvik (Pub. No.: US 2015/0346856 A1).
With respect to Claim 19, Yuki teaches an electronic device (fig. 1: liquid crystal display device; ¶76), comprising a display screen assembly (fig. 1: liquid crystal display device; figs. 2B-2C; ¶76), wherein the display screen assembly comprises: a display screen (fig. 1, item 20: liquid crystal panel; ¶76), comprising a display region (fig. 1, item 21; ¶79) for displaying images and a non-display region (fig. 1, area surrounding region 21) surrounding the display region; a light conducting member (fig. 9A, item 314: light guide plate = light conducting member; ¶100) facing the display region (fig. 2C, item 30 is the backlight which is also represented by item 30a in fig. 9A which comprises item 314 and faces the display region); at least one first light source (fig. 9C, item 302; ¶99) facing at least one surface of the light conducting member, wherein the at least one first light source is configured to emit a detection signal to the light conducting member (¶78; ¶82; ¶106; see fig. 11, from item 30/30a thru the light guide to the detection target object TG), and the light conducting member is configured to diffuse (fig. 9A, item 313: diffusion sheet; ¶100, the diffusion is thru the diffusion sheet 313 that is coupled with the light conducting member) the detection signal to allow the detection signal to pass through the display region, to interact with a detection object to form a target signal  (fig. 11; ¶106-target signal = reflected light); a plurality of second light sources (fig. 9C, item 301; ¶99), wherein one or more of the plurality of second light sources are located between two adjacent first light sources (fig. 9C), and the second light sources are configured to provide backlight for the display screen assembly (¶99); a receiving element (fig. 2C, item 215: optical sensor = receiving element; ¶81)  disposed in the display region and configured to receive the target signal (¶104); and a processor (fig. 1, item 10; ¶76) electrically coupled with the at least one first light source and the receiving element.
Yuki does not teach wherein the processor is configured to detect a distance between the display region and the detection object according to one of an intensity of the target signal and a difference between a transmission time of the detection signal and a reception time of the target signal.
Lahti teaches a display screen assembly (fig. 2, item 10: apparatus; ¶31), comprising: a display screen (fig. 2, item 6: display panel; ¶31); a light conducting member (fig. 11, item 26; ¶47) facing the (¶42); at least one first light source (fig. 11, item 27) facing at least one surface of the light conducting member (¶46), wherein the at least one first light source is configured to emit a detection signal to the light conducting member (¶47), and the light conducting member is configured to allow the detection signal to pass through the display screen, to interact with a detection object to form a target signal (fig. 2, item 22 detection object, item 21: target signal: ; ¶20; ¶31); a plurality of second light sources (fig. 11, item 29; ¶44) configured to provide backlight for the display screen assembly (¶49); a receiving element (fig. 2, item 20; ¶37) configured to receive the target signal; and detection circuitry (fig. 2, item 23; ¶38) coupled with the at least one first light source and the receiving element, wherein the detection circuitry is configured to detect a distance between the display region and the detection object according to one of an intensity of the target signal and a difference between a transmission time of the detection signal and a reception time of the target signal (¶40).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the electronic device of Yuki, wherein the processor is configured to detect a distance between the display region and the detection object according to one of an intensity of the target signal and a difference between a transmission time of the detection signal and a reception time of the target signal, as taught by Lahti so as to detect an object in from of but not touching the front face of a display panel (¶5). 
Yuki and Lahti combined do not explicitly mention an electronic device, comprising a housing and a display screen assembly covered on the housing.
Wassvik teaches an electronic device (fig. 9: touch-sensing display apparatus: electronic device; ¶74), comprising a housing (fig. 9, item 42; ¶74) and a display screen assembly (fig. 9, items 2 and 6; ¶74) covered on the housing.
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combined electronic device of Yuki and Lahti, to comprise a .

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Yuki and Lahti.
With respect to Claim 20, Yuki teaches a method (¶117, “a method of setting the detection region upon approach of the detection target object to the liquid crystal panel”) for controlling an electronic device (fig. 1: liquid crystal display device: electronic device; ¶76), comprising: controlling at least one first light source of the electronic device to emit a detection signal (¶77, “the display control circuit 10 outputs …control signals CSb1 and CSb2 to the backlight 30”; ¶122, controlling via item 10 of fig. 1 to emit a detection signal from item 32), the detection signal is capable of interacting with a detection object to form a target signal (fig. 11, item TG: detection object, item La: detection signal; ¶106, reflected light = target signal); controlling a receiving element (fig. 11, item 215; ¶77, “the display control circuit 10 outputs a video signal VS, control signals CSg, CSs and CSr to the liquid crystal panel 20”; ¶88, “The sensor row driver circuit 24 applies a high level potential and a low level potential to the clock lines CLK1 to CLKn based on the control signal CSr (detailed later)”, controlling via item 10 of fig. 1) of the electronic device to receive the target signal (¶106, “light (light La) emitted from the backlight 30 is transmitted through the liquid crystal panel 20, reflected by the detection target object TG, and incident on the optical sensor 215 provided on the rear-surface-side glass substrate 201”).
Yuki does not teach detecting a distance between a display region of a display screen of the electronic device and the detection object according to one of an intensity of the target signal and a difference between a transmission time of the detection signal and a reception time of the target signal.
Lahti teaches method (claims 25-26) of controlling an electronic device (fig. 2, item 10: apparatus; (¶31), comprising: controlling (via the backlight; ¶42) at least one first light source (fig. 11, item 27) of the electronic device to emit a detection signal (fig. 2, item 9: detection signal; ¶47), the detection signal capable of interacting with a detection object to form a target signal (fig. 2, item 22 detection object, item 21: target signal; ¶20; ¶31); controlling a receiving element (fig. 2, item 20; ¶37) of the electronic device to receive the target signal; and detecting (via detection circuitry; fig. 2, item 23; ¶38) a distance between a display region of a display screen of the electronic device and the detection object according to one of an intensity of the target signal and a difference between a transmission time of the detection signal and a reception time of the target signal (¶40).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method of Yuki, to comprise detecting a distance between a display region of a display screen of the electronic device and the detection object according to one of an intensity of the target signal and a difference between a transmission time of the detection signal and a reception time of the target signal, as taught by Lahti so as to detect an object in from of but not touching the front face of a display panel (¶5). 

Allowable Subject Matter
Claims 11 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  none of the prior art teaches a display screen assembly comprising a second flexible circuit board and a third flexible circuit board, wherein the second flexible circuit board faces at least one surface of the light conducting member; the at least one first light source comprises a plurality of first light sources, which are located on the second flexible circuit board and electrically coupled with the second flexible circuit board; the third flexible circuit board is located to a side of the second flexible circuit board away from NOR does the prior art teach a display assembly comprising: a switching element, wherein the switching element is electrically coupled with the processor and the receiving element, and wherein the processor is configured to turn off the switching element to power off the receiving element, upon transmission of the detection signal by the at least one first light source; and the processor is configured to turn on the switching element to control the receiving element to receive the target signal, upon completion of the transmission of the detection signal by the at least one first light source including all the base limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONNA V Bocar whose telephone number is (571)272-0955. The examiner can normally be reached Monday - Friday 8:30am to 5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr A Awad can be reached on (571)272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONNA V Bocar/               Examiner, Art Unit 2621 

/AMR A AWAD/               Supervisory Patent Examiner, Art Unit 2621